Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergang et al. (WO 2016/036390 in IDS) in view of Shiba et al. (US 2013/0189708 in IDS).
Regarding claim 1, Ergang teaches an apparatus for treating water comprising a process water line (110); a sample process water line with a phosphate analyzer in fluid communication with the process water line (First and second sensors 102A and 102B are configured to receive samples of the aqueous stream); and a chemical additive feed line in fluid communication with the process water line downstream from the sample process water line. (Fig. 1 and Fig. 3; [0032] and [0090]-[0096]).
Ergang fails to teach a dilution line (provides the dilution fluid) in fluid communication with the sample process water line  and a diluted process water line (line after sample combined with dilution fluid) in fluid communication with the sample process water line, dilution line, and phosphate analyzer.  Shiba teaches an apparatus having a dilution line (provides the dilution fluid) in fluid communication with the sample process water line  and a diluted process water line (line after sample combined with dilution fluid), wherein the diluted process water line is in fluid communication with the sample process water line, the dilution line, and an analyzer, wherein a sampling is taken for determining concentration of a certain analyte in the sample wherein the sample is diluted via the dilution line and fluid in the diluted process water line is monitored by the analyzer ([0006]-[0007] and claim 3).  Providing a dilution line and diluted process water line allows for calibration of the device while providing accurate concentration results based off of the calibration.  As such, it would have been obvious to provide the dilution step in order to accurately calibrate and determine the phosphate concentration in the process water in a controlled manner based on calibration curves formed due to the dilution ratio.  
Regarding claims 4, Ergang teaches that the treated water is passed through a filter, such as a reverse osmosis membrane ([0078]-[0080]).  
Regarding claim 5, Ergang teaches that various pumps or valves are used in the system in order to control the respective flows ([0090]-[0100]). As such, Ergang teaches that control valves are provided in the lines claimed, or it would have been obvious to provide a control valve in said lines in order to control flow within the various lines. 
Regarding claim 6, it is Examiner’s position that the controller having a processor and logic circuitry would be considered a programmed logic controller ([0090]-[0096]), or it would have been obvious to use a programmed logic controller as such controllers are designed to perform the same functions as the controller in Ergang. 

Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergang et al. (WO 2016/036390 in IDS) in view of Shiba et al. (US 2013/0189708) as applied to claim1 above, and further in view of Ledwell et al. (US 2016/0272519).
Regarding claims 2 and 7, Ergang teaches that the amount of phosphate control agent is modified based upon the concentration of phosphate. As such, one skilled in the art would expect that some sort of flow rate device would be inherent as the amount added would be dependent on the amount or flow of the fluid being treated.  Therefore, one skilled in the art would expect a flow meter to be included even if not explicitly stated.  However, as a flow meter for the dilute water or the process water is never explicitly stated and flow could be estimated, one could argue that a flow meter is not inherent. Ledwell teaches that in treating streams that contain phosphate, flow meters are provided in order to accurately know the respective flows and optimize the process accordingly ([0143]).  Thus, it would have been obvious to provide a flow meter in order to know the amount of fluid being treated and optimize the phosphate control additive accordingly. It is noted that while an oval gear flow meter is never stated, one skilled in the art would have found that any flow meter at the time of invention, including an oval flow meter, would have been obvious as it is merely selecting a known material/flow material based upon its suitability for its intended use (measuring flow) (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Regarding claim 8, Ergang teaches the use of pumps to control flow of the chemicals but fails to teach a flow line as part of the chemical additive feed line. As discussed in claims 2 and 7 above, providing a flow meter would have been obvious in order to accurately know how much treatment chemical has been added in order to apply the correct dosage to the stream being treated. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergang et al. (WO 2016/036390 in IDS) in view of Shiba et al. (US 2013/0189708) as applied to claim 1 above, and further in view of Navarro et al. (US 2002/0117430).
Regarding claim 3, Ergang fails to teach a bypass line as claimed. Navarro teaches that in sampling a water line, bypass lines are commonly used as they take the water sample and then return the taken sample after monitoring back to the main line ([0019]). As such, one skilled in the art would have found it obvious to provide a bypass line in order to allow for the sample to be returned to the main line after analyzing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777